DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "significant" in claims 1 and 12 is a relative term which renders the claim indefinite.  The term "significant" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term could be made definite by providing a range of pressure differential such as that shown on page 39 of the Specification or in new claim 24. 
The term "high" in claim 1 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “high” could be made definite by defining the pH range as shown in claims 2, 13 and 24. 
The term "thin" in claims 7-11 and 17-21 is a relative term which renders the claim indefinite.  The term "thin" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The thin membrane can be made definite by defining the range of thickness, such as that shown in Example 1 of page 18 of the Specification. 
s 2-11 and 13-23 recites the limitation "the device" in respective line 1.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claim 24 allowed.
Claims 1-23 would be found allowable if all of the rejections under 35 U.S.C. 112(b) are overcome. 
The following is a statement of reasons for the indication of allowable subject matter:  claims 1, 12 and 24 at least requires an electrochemical cell comprising at least one electrode substantially free of liquid water and in direct contact with an electrolyte layer, at least one gas impermeable anion-conducting membrane and in contact with the electrode on a first side, and in direct contact with a porous non-electrode layer permeated with aqueous liquid on a second side of the membrane, wherein a pressure differential exists between opposing sides of the membrane. The configured design provides lower cost components than PEM electrolyzers and reversible fuel cells while ensuring that at least one electrode is not flooded by liquid to allow gas flow at a high rate [0014 PGPub version]. 
Prior art reference US PGPub 2009/0081501 discloses a hydrogen generator serving as a galvanic cell [0068, 0121] comprising a gas impermeable, liquid permeable hydrophilic layer 34, a separator on one side, and positive catalyst layer 32 [0081, Figures 1A and 1C]. The catalyst layer 32 comprises hydrophobic binder and agent [0107]. However, the separator which is used to hold electrolyte enhances the transport of water and ions between the anode and cathode [0112] (which includes one interposed gas impermeable, liquid impermeable hydrophilic layer 34 [0081]). Because water transport is enhanced and free between both electrodes, the disclosure does not meet the required claim limitation of at least one electrode substantially free of liquid water. 
Prior art reference US PGPub 2009/0035625 discloses a unit comprising an electrolysis cell and a hydrogen fuel cell having a common mid-electrode [Abstract], with a proton exchange membrane electrolyte in the fuel cell [0018]. An alkaline aqueous electrolyte is provided [0009]. However, the middle electrode is hydrophobic to separate the PEM electrolyte from the alkaline electrolyte [Abstract], so the middle electrode cannot be relied upon to meet the claim limitation of a non-electrode layer permeated with aqueous liquid. 
water is fed into both electrode compartments [Figure 1, Column 7 lines 30-45], so the claim limitation of at least one electrode substantially free of liquid water is not met. 
None of the prior art references recognize the benefits of the claimed invention as cited above. Therefore, taking into consideration the aforementioned reasons, the prior art does not disclose, teach, suggest, or render obvious the claimed requirement of at least an electrochemical cell comprising at least one electrode substantially free of liquid water and in direct contact with an electrolyte layer, at least one gas impermeable anion-conducting membrane and in contact with the electrode on a first side, and in direct contact with a porous non-electrode layer permeated with aqueous liquid on a second side of the membrane, wherein a pressure differential exists between opposing sides of the membrane.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725